Walker, J.
An effort is made in this case to obtain a new trial by bill of review. We do not think a bill of review, for matters of fact or errors of law apparent upon the face of the record, will lie in our courts. The remedy is by appeal or writ of error. (See Seguin v. Maverick, 24 Texas, 534, and Yturri v. McLeod, 26 Texas, 87.)
A motion was made in the original cause for a new trial, and overruled. Notice of appeal was entered, and the appeal should haye been prosecuted to this court. This ease falls within the rule of Metzger v. Wendler, decided at the last term. (35 Texas, 378.) The appeal is dismissed.
Dismissed.